Tom Glaze, Judge, concurring. I concur. My reasons are fully set forth in my concurring opinion in McCluskey v. Kerlen, 4 Ark. App. 334, 631 S.W.2d 18 (1982). Suffice it to say, McCluskey was an adoption case and this Court’s decision there in no way controls the custody matter before us now. The Supreme Court’s rationale in Goodin v. Goodin, 240 Ark. 541, 400 S.W.2d 665 (1966), is clearly applicable to this cause and based on the record presented to us, the majority defers to the chancellor’s superior position to decide the request for stay.